DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 03/30/2022.
Claims 1-8, 10-20 as presented in the listing of claims filed 02/04/2022 are allowed 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim(s) 1, 7, 14

Battles (U.S. pub No.20190049997) Discloses a system which will detect when a surrounding vehicle will make an abnormal or dangerous action and will physically act to block and prevent the other vehicle from completing the dangerous action. It does not sense a previous dangerous action of the other vehicle and act in a later action to prevent the continuation of the abnormal action

Benhammou (U.S. Pub No.20080095403) Is a system which will detect abnormal actions of a vehicle over a period of time, such as a history of speeding, and will create an alert based on the abnormal action.

The features of 
“a direction module having instructions that, when executed by the one or more processors, causes the one or more processors to direct the plurality of controlled vehicles to execute the one or more actions to prevent the one or more anomaly vehicles operating in the nonautonomous mode from performing the one or more abnormal actions performed in the prior performance in a subsequent performance.” 
when taken in the context of the claims as a whole, were not revealed in the prior art teachings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668